Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 29, 2022

                                    No. 04-21-00512-CV

                               MR. W FIREWORKS, INC.,
                                       Appellant

                                              v.

                      CONCHO ACQUISITION PARTNERS, LLC,
                                  Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-03698
                           Honorable Tina Torres, Judge Presiding


                                       ORDER
       Appellant’s reply brief is currently due by August 1, 2022. On July 26, 2022, appellant
filed an unopposed motion requesting until August 8, 2022to file the reply brief. After
consideration, we grant the motion and order the reply brief due by August 8, 2022.


       It is so ORDERED on this 29th day of July, 2022.

                                                                     PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court